DETAILED ACTION
1. 	This is in response to the application No. 16/395,952 field on April 26, 2019. Claims 1-20 are submitted for examination. Thus claims 1-20 are pending and considered for examination. Claims 1, 15 and 18 are independent.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

	3.	This application filed on 04/26/2019 is a continuation of Application No. 16255167, filed 01/23/2019, now U.S. Patent #10298585. Application No. 16255167 claims Priority from Provisional Application 62622371, filed on 01/26/2018.  Application No. 16255167 Claims Priority from Provisional Application No. 62769343, filed 11/19/2018
				Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 04/26/2019, 06/25/2019, 02/26/2021 and 09/17/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on April 26th, 2019 are accepted. 
Specification
6.	The specification filed on April 26th, 2019 is also accepted.
Double Patenting
		
              7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


1-20 are rejected under judicially created doctrine of obviousness-type double patenting on the ground of nonstatutory double patenting as being unpatentable over claims  of Patent No. 10,298,585 B1 (herein after referred as ‘585 patent) 
	
	Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same limitations and only differ by statutory category of invention. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have implemented the invention as any of a method, system or computer program product.

The following is referring to the independent claims 1, 15 and 18


[Symbol font/0xB7]  Independent claim 1 of the instant application and independent claim 1, of the ‘585 patent recite similar limitation. The above claims, namely 1 of the instant/present application would have been obvious over claim 1, of the ‘585 patent, because every element of the above independent claim 1 of the present application is anticipated by the corresponding claim 1 of the ‘585 patent

[Symbol font/0xB7]  Independent claim 15 of the instant application and independent claim 12, of the ‘585 patent recite similar limitation. The above claims, namely 15 of the instant/present application would have been obvious over claim 12, of the ‘585 patent, because every element of the above independent claim 15 of the present application is anticipated by the corresponding claim 12 of the ‘585 patent
Independent claim 18 of the instant application and independent claim 17, of the ‘585 patent recite similar limitation. The above claims, namely 18 of the instant/present application would have been obvious over claim 17, of the ‘585 patent, because every element of the above independent claim 18 of the present application is anticipated by the corresponding claim 17 of the ‘585 patent
The following is referring to the dependent claims 2-14, 16-17 and 19-20 


[Symbol font/0xB7]  Dependent claims 2-14, 16-17 and 19-20 of the instant application and dependent claims  2-11, 13-16 and 18-20 of ‘585 patent recite similar limitation. The above claims, namely claims 2-14, 16-17 and 19-20 of the instant/present application would have been obvious over claims  2-11, 13-16 and 18-20 of ‘585 patent because every element of the above dependent claims 2-14, 16-17 and 19-20 of the present application is anticipated by the corresponding dependent claims  2-11, 13-16 and 18-20 of ‘585 patent.

Examiner Note: The following table maps each claims of the instant application with the corresponding claims of the ‘585 patent.


Instant application: application No. 16/395,952
US Patent No. ‘585 patent.
1. A system including: an origin memory storing an origin blockchain, the origin blockchain compliant with an origin distributed ledger technology; a target 


 






receive from origin participant circuitry associated with the origin blockchain an origin asset permission, the origin asset permission to allow transfer of an asset tracked on the origin blockchain to the
target blockchain; send a request to target participant circuitry associated with the target blockchain, the target asset permission to allow instantiation of the asset on the target blockchain; responsive to the request, receive 



using the origin asset permission, lock the asset on the origin blockchain; and using the target asset permission, instantiate the asset on the target blockchain.
implement a multiple-tier exchange by: within an establishment tier of the multiple-tier exchange: receiving an origin write permission for the origin blockchain; and receiving a target write permission for the target blockchain within a transfer tier of the multiple-tier exchange, the transfer tier configured to execute after the establishment tier: 
receiving from origin participant circuitry associated with the origin blockchain an origin asset permission, the origin asset permission to allow transfer of an asset tracked on the origin blockchain to the
 target blockchain; sending a request to target participant circuitry associated with the target blockchain to instantiate the asset on the target blockchain; and 
responsive to the request, receiving a target asset permission to instantiate the and operate as an interoperability node between the origin and target blockchains by: using the origin asset permission, locking the asset on the origin blockchain; and using the target asset permission, instantiating the asset on the target blockchain.

1. interop circuitry configured to: receiving an origin write permission for the origin blockchain; and receiving a target write permission for the target blockchain 
3. The system of claim 2, where the interop circuitry is configured to operate as an interoperability node between the origin and target blockchains using the origin and target write permissions.
1. establishment tier: and
 operate as an interoperability node between the origin and target blockchains….using the origin asset permission…..and using the target asset permission,

4. The system of claim 3, where the interop circuitry is further configured to obtain origin security credentials, the origin security 




3. The system of claim 1, where the interop circuitry is further configured to obtain target security credentials to establish an identity of the interop circuitry on the target blockchain when using the target write permission, the target asset permission, or both.
6. The system of claim 3, where the interop circuitry is configured to implement a two-tiered exchange including: an establishment tier in which the origin and target write permissions are exchanged; and a transfer tier configured to execute after the establishment tier and in which the origin and target asset permissions are exchanged. 

1. interop circuitry configured to:
implement a multiple-tier exchange by: within an establishment tier of the multiple-tier exchange: receiving an origin write permission for the origin blockchain; and receiving a target write permission for the target blockchain within a transfer tier of the multiple-tier exchange, the transfer tier configured to execute after the establishment tier…



4. The system of claim 1, where the interop circuitry is configured to receive the origin and target asset permissions to facilitate an asset permission exchange ahead of transfer of the asset from the origin blockchain to the target blockchain.
8. The system of claim 7, where the origin and target asset permissions are configured to identify a participating node designated to receive a notice regarding transfer of the asset. 

5. The system of claim 4, where the origin and target asset permissions are configured to identify a participating node designated to receive a notice regarding transfer of the asset.
9. The system of claim 1, where the target asset permission identifies the asset and the origin distributed ledger technology. 

6. The system of claim 1, where the target asset permission identifies the asset and the origin distributed ledger technology.
10. The system of claim 1, where the interop circuitry is configured to lock the asset on the origin blockchain by: generating by appending 




8. The system of claim 7, where the string is configured to indicate a lock state of the asset on the origin blockchain.
12. The system of claim 1, where the interop circuitry is configured to instantiate the asset on the target blockchain by: generating by appending a string to the asset; and hashing the combination of the asset and the string.
9. The system of claim 1, where the interop circuitry is configured to instantiate the asset on the target blockchain by: generating by appending a string to the asset; and hashing the combination of the asset and the string.
13. The system of claim 12, where the string is configured to indicate that the asset was transferred from the origin blockchain
10. The system of claim 9, where the string is configured to indicate that the asset was transferred from the origin blockchain.
14. The system of claim 12, where content of the string is detailed within the target asset permission
11. The system of claim 9, where content of the string is detailed within the target asset permission.
15. A method including: at interop circuitry: 









receiving from origin participant circuitry associated with an origin blockchain an origin asset permission to transfer an asset tracked on the origin blockchain to a target blockchain, the origin blockchain stored on an origin memory and compliant with an origin distributed ledger technology; 
sending a request to target participant circuitry associated with the target blockchain to instantiate the asset on the target blockchain, the target blockchain stored on a target memory and compliant with a target distributed ledger technology; 
responsive to the request, receiving a target asset permission to instantiate the asset on the target blockchain; 



using the origin asset permission, locking the asset on the origin blockchain; and using the target asset permission, instantiating the asset on the target blockchain.
 implementing a multiple-tier exchange by: within an establishment tier of the multiple-tier exchange: receiving an origin write permission for an origin blockchain; and receiving a target write permission for a target blockchain within a transfer tier of the multiple-tier exchange, the transfer tier executing after the establishment tier: receiving from origin participant circuitry associated with the origin blockchain an origin asset permission to transfer an asset tracked on the origin blockchain to the target blockchain, the origin blockchain stored on an origin memory and compliant with an origin distributed ledger technology; sending a request to target participant circuitry associated with the target blockchain to instantiate the asset on the target blockchain, the target blockchain stored on a target memory and compliant with a target distributed ledger technology; and responsive to the request, receiving a target asset permission to instantiate the asset on the target and operating as an interoperability node between the origin and target blockchains by: 
using the origin asset permission, locking the asset on the origin blockchain; and using the target asset permission, instantiating the asset on the target blockchain


15. interop circuitry configured to: receiving an origin write permission for the origin blockchain; and receiving a target write permission for the target blockchain…. interoperability node between the origin and target blockchains….using the origin asset permission…..and using the target asset permission.

17. The method of claim 16, further comprising implementing a two-tiered exchange including: an establishment tier in which the origin and target write permissions are exchanged; and a transfer tier configured to execute after the establishment tier and in 


implement a multiple-tier exchange by: within an establishment tier of the multiple-tier exchange: receiving an origin write permission for the origin blockchain; and receiving a target write permission for 







receive from origin participant circuitry associated with an origin blockchain an origin asset permission to transfer an asset tracked on the origin blockchain to a target 
send a request to target participant circuitry associated with the target blockchain to instantiate the asset on the target blockchain, the target blockchain stored on a target memory and compliant with a target distributed ledger technology; responsive to the request, receive a target asset permission to instantiate the asset on the target blockchain; 



using the origin asset permission, lock the asset on the origin blockchain; and using the target asset permission, instantiate the asset on the target blockchain. 

mplement a multiple-tier exchange by: within an establishment tier of the multiple-tier exchange: receiving an origin write permission for an origin blockchain; and receiving a target write permission for a target blockchain within a transfer tier of the multiple-tier exchange, the transfer tier configured to execute after the establishment tier: 

receiving from origin participant circuitry associated with the origin blockchain an origin asset permission to transfer an asset tracked on the origin blockchain to 
sending a request to target participant circuitry associated with the target blockchain to instantiate the asset on the target blockchain, the target blockchain stored on a target memory and compliant with a target distributed ledger technology; and responsive to the request, receiving a target asset permission to instantiate the asset on the target blockchain; and operate as an interoperability node between the origin and target blockchains by: 

using the origin asset permission, locking the asset on the origin blockchain; and using the target asset permission, instantiating the asset on the target blockchain.


18. The product of claim 17, where the instructions are configured to cause the machine to lock the asset on the origin blockchain by: generating by appending a string to the asset; and hashing the combination of the asset and the string.
20. The product of claim 19, where the string is configured to indicate a lock state of the asset on the origin blockchain. 

19. The product of claim 18, where the string is configured to indicate a lock state of the asset on the origin blockchain.



	Examiner Note: the claim limitation, “string” that is recited in the claims 10-13 and 20 is interpreted by the office as “cryptographic primitive” or instructions or code that is used to mark the asset that indicates a locked status that may be hashed along with the other content of the block, in view of the applicant’s own published specification. See at least Paragraph 0030. Furthermore the origin and target asset permissions recited in at least claim 8 is also interpreted by the office as instructions or code that is used to encode the permission of the transfer of the asset between the two blockchain/ledger.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Examiner’s note: text in bold corresponds to the claimed limitations; text in italics underlined or not underlined correspond to the cited prior art reference (i.e., verbatim, and/or examiner’s clarification. Meaning, text after a limitation in brackets [ ] corresponds to examiner’s mapping (including further explanation and/or comments) and/or prior art reference citations. Furthermore text in brackets [ ] points out explanation how the claim limitation is taught or explicitly taught by the reference being cited for that particular limitation or part of the limitation]

12.	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over NPL Document submitted with the IDS, titled “Distributed multi-ledger and asset exchange model for the Kravchenko) (January 9, 2017) in view of in view of Robert Way) (herein after referred as Way) (US Publication No. 2020/0274863 A1) 


	As per independent claim 1, Kravchenko discloses a system [See at least figures/Pic 1-5, where the system shows ledgers of customers shared with the banks which is also shared by the regulators]  including: 
	an origin memory storing an origin blockchain, the origin blockchain compliant with an origin distributed ledger technology [At least figures/Pics 1-2, and page 5, 3.4 process of ledger lifecycle 1-3, shows each bank/validator keeps/stores a copy of the ledger/blockchain for each individual or for each customer. The office interprets the initiator/bank of the transaction (that initiates the transfer of assets from the sender to the receiver) storing the ledger/blockchain of the sender corresponds to the claim limitation “the origin ledger/blockchain” and it is compliant with the ledger technology. 1. Each user selects validator(s) and creates a ledger. 2. Each ledger contains system parameters such as: system cryptographic parameters, rules of asset emission, . 3. The user creates/deposits assets at the bank (the same idea as IOU in Ripple, bank = gateway). The ledger may contain many assets owned by the user. 4. In order to initiate a transaction (emission of an asset, payment or exchange offer) the user has to sign a transaction and submit it to the validator to sign. It is similar to multisignature, but has different meaning in our case - the bank is needed to guarantee compliance and perform 2FA. ];
	a target memory storing a target blockchain, the target blockchain compliant with a target distributed ledger technology [At least figures/Pics 1-2, and page 5, 3.4 process of ledger lifecycle 1-3, shows each bank/validator keeps/stores a copy of the ledger/blockchain for each individual or for each customer. The office interprets the recipient/bank of the transaction (that receives the transfer of assets from the sender to its own ledger) storing the ledger/blockchain of the recipient corresponds to the claim limitation “the target ledger/blockchain” and it is compliant with the ledger technology. 1. Each user selects validator(s) and creates a ledger. 2. Each ledger contains system parameters such as: system cryptographic parameters, rules of asset emission, . 3. The user creates/deposits assets at the bank (the same idea as IOU in Ripple, bank = gateway). The ledger may contain many assets owned by the user. 4. In order to initiate a transaction (emission of an asset, payment or exchange offer) the user has to sign a transaction and submit it to the validator to sign. It is similar to multisignature, but has different meaning in our case - the bank is needed to guarantee compliance and perform 2FA. See page 8, 5 Exchange Flow and figure 4-5, exchange flow within 2 ledgers]; and interop circuitry [See page 8, 5. Exchange Flow, Bank 1 or Bank 2 that corresponds to the claim limitation “interop circuitry” that facilitates the transfer of assets from the sender/origin blockchain to the receiver/target ledgers/blockchain] configured to: 
	receive from origin participant circuitry associated with the origin blockchain an origin asset permission, the origin asset permission to allow transfer of an asset tracked on the origin blockchain to the target blockchain send a request to target participant circuitry associated with the target blockchain, [[See page 8, 5. Exchange Flow, steps 1-3,  and figures 4-5, Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank #2 1. User #1 creates an offer to exchange asset #1 against asset #2 and signs it. 2. Bank #1 signs the offer. 3. User #2 sees that asset #2 was mentioned in some offer (search is done by UAI by bank #2 - user #2 has to sign-up to see all relevant offers) The offer to exchange or transfer an asset meets the claim limitation “origin asset permission to allow transfer”].; 
	, the target asset permission to allow instantiation of the asset on the target blockchain; responsive to the request, receive a target asset permission to instantiate the asset on the target blockchain [See page 8, 5. Exchange Flow, steps 4-5, and figures 4-5, 4. User #2 decides to accept this offer and creates a corresponding transaction. 5. Bank #2 validates the transaction of user #2 and passes it on to bank #1. Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank #2].; using the origin asset permission,  update the asset on the origin blockchain; and using the target asset permission, instantiate the asset on the target blockchain [See page 8, 5. Exchange Flow, steps 6-7, and figures 4-5. 6. Bank #1 signs the transaction that represent offer acceptance, notifies user #1 and updates ledger #1, then notifies bank #2. 7. Bank #2 sees the notification and updates ledger #2.]

Kravchenko substantially discloses all the limitation recited in the claim, but does not explicitly disclose “the locking of the asset”. 

However, Kravchenko on figure 2 discloses appending to the ledger/blockchain, “SYS_PARAMS: <parameters>, LEDGER_HASH: QBAEH2922 and the SEQ_Number:19279171975 and on  page 3, 3.2, Asset Life cycle, it discloses “asset locking” and see figures 4, payment flow see the “LEDGER_HASH” that is used to lock the asset transactions.

 In view of applicant’s own specification/abstract, the locking of the asset on the origin blockchain is done for preventing a double-expend opportunity, where the asset can be 
If the locking of the asset is done for preventing a double-expend opportunity, Kravchenko as it shown on page 8, 5 steps 6-7, discloses updating of the ledger to avoid double spending and this is not different from locking the asset. In fact on page 12, “Double spending prevention” Kravchenko discloses the following that indicates that the updating of the ledger both at the origin/sender and target/receiver ledger/blockchain process prevent the double spending as follows:
Double spending prevention Question: How can you provide proof that you’ve destroyed (or frozen) something in another place and you cannot sell your assets twice? Answer: Since you don’t exchange asset in one ledger, but it can be stored in many ledgers that support the same UAI and UBI namespace/format, you don’t need to do anything specific to move asset to another ledger (which will be controlled by other validators). Question: Can blockchain users be sure that you haven’t issued electronic assets twice? Answer: Your validator is responsible for verifying that an asset was issued only once and for maintaining physical custody over them (if applicable). Question: Why is a validator/bank/trustee needed at all? Answer: 1. It verifies the correctness of the consensus (double spending etc). 2. It verifies KYC of the counterparty. 3. It authenticates users if needed (daily limits etc). 4. It verifies that the user physically owns assets that it claims to own.
However even if it’s assumed that Kravchenko doesn’t disclose the limitation, “locking the asset”.
Way on paragraph 0045 discloses the following which meets the limitation, “locking the asset”:
After the set of transfer conditions sent back to the connector computing device is verified, the connector computing device may determine whether to accept and lock the set of transfer conditions. The set of transfer conditions may be accepted and locked when they are complete and no further data is required. The status of the set of transfer conditions may be changed from "proposed" to "locked," indicating that the connector computing device has both accepted the set of transfer conditions, and, determining them to be complete, locked them, and the transfer of resource may proceed. [See also paragraphs 0059, 0113]

Kravchenko and Way are analogous arts and are in the same field of endeavor as they both pertain directed providing a secure transaction or asset transfer.

It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention, to implement in the system of Kravchenko a mechanism to add the additional functionality such as “locking the asset” as taught by Way because this would enhance the security and the functionality of the system by providing the indication of the transferred asset. [See Way at least paragraph 0045]

As per independent claim 15, Independent claim 15, having similar scope as that of the independent claim 1, is rejected for the same reason as that of the above independent claim 1.


	As per independent claim 18, having similar scope as that of the independent claim 1, is rejected for the same reason as that of the above independent claim 1.


As per dependent claim 2 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, where the interop circuitry is further configured to: receive an origin write permission for the origin blockchain [See page 8, 5. Exchange Flow, steps 1-3,  and figures 4-5, Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank #2 1. User #1 creates an offer to exchange asset #1 against asset #2 and signs it. 2. Bank #1 signs the offer]; and receive a target write permission for the target blockchain. [See page 8, 5. Exchange Flow, step 3-4, and figures 4-5, 3. User #2 sees that asset #2 was mentioned in some offer (search is done by UAI by bank #2 - user #2 has to sign-up to see all relevant offers). 4. User #2 decides to accept this offer and creates a corresponding transaction and finally see steps 6-7 how the transaction is updated and written in the corresponding ledgers 6. Bank #1 signs the transaction that represent offer acceptance, notifies user #1 and updates ledger #1, then notifies bank #2. 7. Bank #2 sees the notification and updates ledger #2].

As per dependent claim 3 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, where the interop circuitry is configured to operate as an interoperability node between the origin and target blockchains using the origin and target write permissions. [See page 8, 5. Exchange Flow, steps 6-7, and figures 4-5. 6. Bank #1 which corresponds to the claim limitation, “the interop circuitrty ” signs the transaction that represent offer acceptance, notifies user #1 and updates ledger #1, then notifies bank #2. 7. Bank #2 sees the notification and updates ledger #2.]

As per dependent claim 4 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, where the interop circuitry is further configured to obtain origin security credentials, the origin security credential configured to establish an identity of the interop circuitry on the origin blockchain when using the origin write permission, the origin asset permission, or both. [At least figures/Pics 1-2, and page 5, 3.4 …1. Each user selects validator(s) and creates a ledger. 2. Each ledger contains system parameters such as: system cryptographic parameters, rules of asset emission, . 3. The user creates/deposits assets at the bank (the same idea as IOU in Ripple, bank = gateway). The ledger may contain many assets owned by the user. 4. In order to initiate a transaction (emission of an asset, payment or exchange offer) the user has to sign a transaction and submit it to the validator to sign. It is similar to multisignature, but has different meaning in our case - the bank is needed to guarantee compliance and perform 2FA. See also page 3, 3.2 Terms where Unified asset identifier (UAI) - unique identifier (may include namespace) that is generated during asset emission and attached to it during the whole lifecycle of the asset. Used to refer to a certain asset]


As per dependent claim 5 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, where the interop circuitry is further configured to obtain target security credentials to establish an identity of the interop circuitry on the target blockchain when using the target write permission, the target asset permission, or both. [[At least figures/Pics 1-2, and page 5, 3.4 …1. Each user selects validator(s) and creates a ledger. 2. Each ledger contains system parameters such as: system cryptographic parameters, rules of asset emission, . 3. The user creates/deposits assets at the bank (the same idea as IOU in Ripple, bank = gateway). The ledger may contain many assets owned by the use  and See page 8, 5. Exchange Flow, steps 4-5, and figures 4-5, 4. User #2 decides to accept this offer and creates a corresponding transaction. 5. Bank #2 validates the transaction of user #2 and passes it on to bank #1. Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank. Steps 6-7, and figures 4-5. 6. Bank #1 signs the transaction that represent offer acceptance, notifies user #1 and updates ledger #1, then notifies bank #2. 7. Bank #2 sees the notification and updates ledger #2.]

As per dependent claim 6 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, wherein the interop circuitry is configured to implement a two-tiered exchange including: an establishment tier in which the origin and target write permissions are exchanged; and a transfer tier configured to execute after the establishment tier and in which the origin and target asset permissions are exchanged [[See page 8, 5. Exchange Flow and at least figures 4-5, where two-tiered exchange between at least two banks for asset transfer is established. Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank #2 1. User #1 creates an offer to exchange asset #1 against asset #2 and signs it. 2. Bank #1 signs the offer. 3. User #2 sees that asset #2 was mentioned in some offer (search is done by UAI by bank #2 - user #2 has to sign-up to see all relevant offers). 4. User #2 decides to accept this offer and creates a corresponding transaction. 5. Bank #2 validates the transaction of user #2 and passes it on to bank #1. 6. Bank #1 signs the transaction that represent offer acceptance, notifies user #1 and updates ledger #1, then notifies bank #2. 7. Bank #2 sees the notification and updates ledger #2].

As per dependent claim 7 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, wherein the interop circuitry is configured to receive the origin and target asset permissions to facilitate an asset permission exchange ahead of transfer of the asset from the origin blockchain to the target blockchain [See page 8, 5. Exchange Flow and at least figures 4-5, where exchange between at least two banks for asset transfer is established between two blockchain ledgers where asset transfer permissions between two blockchain ledger takes places to facilitate an asset permission exchange ahead of transfer of the asset from the one blockchain ledger to another target blockchain ledger . Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank #2 1. User #1 creates an offer to exchange asset #1 against asset #2 and signs it. 2. Bank #1 signs the offer. 3. User #2 sees that asset #2 was mentioned in some offer (search is done by UAI by bank #2 - user #2 has to sign-up to see all relevant offers). 4. User #2 decides to accept this offer and creates a corresponding transaction. 5. Bank #2 validates the transaction of user #2 and passes it on to bank #]

As per dependent claim 8 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, wherein the origin and target asset permissions are configured to identify a participating node designated to receive a notice regarding transfer of the asset [See page 8, 5. Exchange Flow and at least figures 4-5, see the steps 6-7 where the participating node which are identified and designated to receives the notice regarding the transfer of the asset.
6. Bank #1 signs the transaction that represent offer acceptance, notifies user #1 and updates ledger #1, then notifies bank #2. 7. Bank #2 sees the notification and updates ledger #2.]

As per dependent claim 9 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, wherein the target asset permission identifies the asset and the origin distributed ledger technology. [See page 5, 3.4,”Process of ledger lifecycle where each ledger identifies contains the system parameters that identifies each ledger technology/rules .2. Each ledger contains system parameters such as: system cryptographic parameters, rules of asset emission, . 3. The user creates/deposits assets at the bank (the same idea as IOU in Ripple, bank = gateway). The ledger may contain many assets owned by the user. 4. In order to initiate a transaction (emission of an asset, payment or exchange offer) the user has to sign a transaction and submit it to the validator to sign. It is similar to multisignature, but has different meaning in our case - the bank is needed to guarantee compliance and perform 2FA.]

As per dependent claim 10 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, wherein the interop circuitry is configured to lock the asset on the origin blockchain by: generating by appending a string to the asset; and hashing the combination of the asset and the string [See figure 2, what is appended to the ledger/blockchain, “SYS_PARAMS: <parameters>, LEDGER_HASH: QBAEH2922 and the SEQ_Number:19279171975 and see page 3, 3.2, Asset Life cycle, “asset locking” and see figures 4, payment flow see the “LEDGER_HASH” that is used to lock the asset transactions. Furthermore, Way on paragraph 
0045 discloses: After the set of transfer conditions sent back to the connector computing device is verified, the connector computing device may determine whether to accept and lock the set of transfer conditions. The set of transfer conditions may be accepted and locked when they are complete and no further data is required. The status of the set of transfer conditions may be changed from "proposed" to "locked," indicating that the connector computing device has both accepted the set of transfer conditions, and, determining them to be complete, locked them, and the transfer of resource may proceed. [See also Way paragraphs 0059, 0113]



As per dependent claim 11 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, wherein the string is configured to indicate a lock state of the asset on the origin blockchain. [See figure 2, what is appended to the ledger/blockchain, “SYS_PARAMS: <parameters>, LEDGER_HASH: QBAEH2922 and the SEQ_Number:19279171975 and see page 3, 3.2, Asset Life cycle, “asset locking” and see figures 4, payment flow see the “LEDGER_HASH” that is used to lock the asset transactions. Furthermore, Way on paragraph 0045 discloses the following: After the set of transfer conditions sent back to the connector computing device is verified, the connector computing device may determine whether to accept and lock the set of transfer conditions. The set of transfer conditions may be accepted and locked when they are complete and no further data is required. The status of the set of transfer conditions may be changed from "proposed" to "locked," indicating that the connector computing device has both accepted the set of transfer conditions, and, determining them to be complete, locked them, and the transfer of resource may proceed. [See also Way paragraphs 0059, 0113]

As per dependent claim 12 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, wherein the interop circuitry is configured to instantiate the asset on the target blockchain by: generating by appending a string to the asset; and hashing the combination of the asset and the string [See figures 2, 4 and 10, what is appended to the ledger/blockchain, “SYS_PARAMS: <parameters>, LEDGER_HASH: QBAEH2922 and the SEQ_Number:19279171975 and see page 3, 3.2, Asset Life cycle, “asset locking” and see figures 4, payment flow see the “LEDGER_HASH” that is used to lock the asset transactions. 
Furthermore, Way on paragraph 0045 discloses: After the set of transfer conditions sent back to the connector computing device is verified, the connector computing device may determine whether to accept and lock the set of transfer conditions. The set of transfer conditions may be accepted and locked when they are complete and no further data is required. The status of the set of transfer conditions may be changed from "proposed" to "locked," indicating that the connector computing device has both accepted the set of transfer conditions, and, determining them to be complete, locked them, and the transfer of resource may proceed. [See also Way paragraphs 0059, 0113]



As per dependent claim 13 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, the string is configured to indicate that the asset was transferred from the origin blockchain [See figures 2, 4 and 10, what is appended to the ledger/blockchain, “SYS_PARAMS: <parameters>, LEDGER_HASH: QBAEH2922 and t SEQ_Number:19279171975 and see page 3, 3.2, Asset Life cycle, “asset locking” and see figures 4, payment flow see the “LEDGER_HASH” that is used to lock the asset transactions or asset transfer. Furthermore, Way on paragraph 0045 discloses: After the set of transfer conditions sent back to the connector computing device is verified, the connector computing device may determine whether to accept and lock the set of transfer conditions. The set of transfer conditions may be accepted and locked when they are complete and no further data is required. The status of the set of transfer conditions may be changed from "proposed" to "locked," indicating that the connector computing device has both accepted the set of transfer conditions, and, determining them to be complete, locked them, and the transfer of resource may proceed. [See also Way paragraphs 0059, 0113]

As per dependent claim 14 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, wherein the content of the string is detailed within the target asset permission [[See figures 2, 4 and 10, what is appended to the ledger/blockchain, “SYS_PARAMS: <parameters>, LEDGER_HASH: QBAEH2922 and t SEQ_Number:19279171975 and see page 3, 3.2, Asset Life cycle, “asset locking” and see figures 4, payment flow see the “LEDGER_HASH” that is used to lock the asset transactions or asset transfer. See page 5, 3.4,”Process of ledger lifecycle where each ledger contains the system parameters that identifies each ledger technology/rules .2. Each ledger contains system parameters such as: system cryptographic parameters, rules of asset emission. Furthermore, Way on paragraph 0045 discloses: After the set of transfer conditions sent back to the connector computing device is verified, the connector computing device may determine whether to accept and lock the set of transfer conditions. The set of transfer conditions may be accepted and locked when they are complete and no further data is required. The status of the set of transfer conditions may be changed from "proposed" to "locked," indicating that the connector computing device has both accepted the set of transfer conditions, and, determining them to be complete, locked them, and the transfer of resource may proceed. [See also Way paragraphs 0059, 0113]

As per dependent claim 16 the combination of Kravchenko and Way discloses a method/system as applied to claims above. Furthermore Kravchenko discloses the method/system, further comprising: receiving an origin write permission for the origin blockchain [See page 8, 5. Exchange Flow, steps 1-3,  and figures 4-5, Terms: user #1 controls ledger #1 and asset #1 and is KYC’d by bank #1 user #2 controls ledger #2 and asset #2 and is KYC’d by bank #2 1. User #1 creates an offer to exchange asset #1 against asset #2 and signs it. 2. Bank #1 signs the offer]; and receiving a target write permission for the target blockchain. [See page 8, 5. Exchange Flow, step 3-4, and figures 4-5, 3. User #2 sees that asset #2 was mentioned in some offer (search is done by UAI by bank #2 - user #2 has to sign-up to see all relevant offers). 4. User #2 decides to accept this offer and creates a corresponding transaction and finally see steps 6-7 how the transaction is updated and written in the corresponding ledgers6. Bank #1 signs the transaction that represent offer acceptance, notifies user #1 and updates ledger #1, then notifies bank #2. 7. Bank #2 sees the notification and updates ledger #2]; and where the interop circuitry operates as an interoperability node between the origin and target blockchains using the origin and target write permissions [See page 8, 5. Exchange Flow, steps 6-7, and figures 4-5. 6. Bank #1 which corresponds to the claim limitation, “interop circuitry” signs the transaction that represent offer acceptance, notifies user #1 and updates ledger #1, then notifies bank #2. 7. Bank #2 sees the notification and updates ledger #2.]

As per dependent claim 17, dependent claim 17, having similar scope as that of the dependent claim 6, is rejected for the same reason as that of the above dependent claim 6.

As per dependent claim 19, dependent claim 19, having similar scope as that of the dependent claim 10, is rejected for the same reason as that of the above dependent claim 10.

As per dependent claim 20, dependent claim 20, having similar scope as that of the dependent claim 11, is rejected for the same reason as that of the above dependent claim 11.


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	US Publication No. 2020/0186360 A1 to Chan discloses the methods for locking a blockchain transaction based on undetermined data are described. The invention is implemented using a blockchain network. This may, for example, be the Bitcoin blockchain. A locking node may include a locking script in a blockchain transaction Node to lock a digital asset. The locking script includes a public key for a determined data source and instructions to cause a validating node executing the locking script to verify the source of data provided in an unlocking script by: a) generating a modified public key based on the public key for the determined data source and based on data defined in the unlocking script; and b) evaluating a cryptographic signature in the unlocking script based on the modified public key. The blockchain transaction containing the locking script is sent by the locking node to the blockchain network. The lock may be removed using a cryptographic signature generated from a private key modified based on the data.

B. 	US Publication No. 2019/0172026 A1 to Vessenes discloses methods to operate a cross blockchain secure token transaction engine to identify a set of one or more tokens of a first blockchain, lock the identified set of the one or more tokens of the first blockchain, and generate, based upon the locked set of the one or more tokens, a set of one or more tokens of a second blockchain, where the set of one or more tokens of the second blockchain are to be subsequently converted to tokens of the first blockchain based upon the locked set of tokens of the first blockchain.
C.	US Publication No. 2019/0121988 A1 to Van de Ruit discloses that, the signature may unlock a previous locking script in a previous transaction. The generated transaction may refer to the previous transaction, e.g., by number. The signature may be over part of the transaction itself, or over data derived therefrom. The signature proves ownership of the private key, and thereby the authorization to transfer the funds. The transaction may also comprise other components than a signature. For example, the transaction may comprise an indication of the transferred asset, e.g., a value field; the transaction may comprise a target of the transfer, e.g., in the form of a locking script, such as a pay to public hash script.
D.	US Publication No. 2016/03300034 A1 to Back discloses systems and methods are described for transferring an asset from a parent chain to a sidechain. A simplified payment verification (SPV) proof associated with the parent chain asset may be 


E.	See the other cited prior arts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498